                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL HOLLIDAY,                             :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 19-CV-4564
                                              :
PRIME CARE MEDICAL, et al.,                   :
     Defendants.                              :

                                             ORDER

       AND NOW, this 6th day of November, 2019, upon consideration of Plaintiff Michael

Holliday’s Motions for Leave to Proceed In Forma Pauperis (ECF Nos. 4 and 12), Motion

Requesting Additional Time to File In Forma Pauperis (ECF No. 6), Motion to Submit

Additional Details (ECF No. 7), Motion Requesting Case Status, Requesting Relief of Court, and

to Submit Evidence (ECF No. 8), Motion Adding Additional Details (ECF No. 9), Motion to

Submit Additional Details (ECF No. 10), and Motion to Add Details/Motion for Case Status

(ECF No. 13), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED (ECF No. 4 and 12) pursuant

to 28 U.S.C. § 1915.

       2.      Michael Holliday, #2008-0808, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Warden of Berks County Prison or other appropriate official to assess an initial filing

fee of 20% of the greater of (a) the average monthly deposits to Holliday’s inmate account; or (b)

the average monthly balance in Holliday’s inmate account for the six-month period immediately

preceding the filing of this case. The Warden or other appropriate official shall calculate, collect,

and forward the initial payment assessed pursuant to this Order to the Court with a reference to
the docket number for this case. In each succeeding month when the amount in Holliday’s

inmate trust fund account exceeds $10.00, the Warden or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month’s income credited to

Holliday’s inmate account until the fees are paid. Each payment shall refer to the docket number

for this case.

        3.       The Clerk of Court is directed to SEND a copy of this Order to the Warden of

Berk County Jail.

        4.       Holliday’s Motion Requesting Additional Time to File In Forma Pauperis (ECF

No. 6) is DENIED AS MOOT.

        5.       Holliday’s Motion to Submit Additional Details (ECF No. 7), Motion Adding

Additional Details (ECF No. 9), Motion to Submit Additional Details (ECF No. 10), and Motion

to Add Details/Motion for Case Status (ECF No. 13) are construed as Motions to Amend and are

GRANTED.

        6.       Holliday is given thirty (30) days to file an amended complaint. Any amended

complaint shall identify all defendants in the caption of the amended complaint in addition to

identifying them in the body of the amended complaint, shall state the basis for Holliday’s claims

against each defendant, and shall bear the title “Amended Complaint” and the case number 19-

4564. Holliday’s amended complaint must be a single, comprehensive document that includes

all of the bases for Holliday’s claims. Claims that are not included in the amended complaint

will not be considered part of this case. Upon the filing of an amended complaint, the Clerk shall

not make service until so ORDERED by the Court.

        7.       Holliday’s Motion Requesting Case Status, Requesting Relief of Court, and to

Submit Evidence (ECF No. 8) is GRANTED IN PART and DENIED WITHOUT

PREJUDICE IN PART as set forth in the accompanying Memorandum.
                                                 2
       8.      If Holliday fails to file an amended complaint in accordance with this Order, his

case may be dismissed without further notice for failure to prosecute.

                                             BY THE COURT:

                                             /s/ Cynthia M. Rufe
                                             ___________________________________
                                             CYNTHIA M. RUFE, J.




                                                3
